Exhibit 99.1 MOUNTAIN PROVINCE DIAMONDS INC. Annual and Special Meeting of Shareholders of Mountain Province Diamonds Inc. (the “Corporation”) November 18, 2010 REPORT OF VOTING RESULTS National Instrument 51-102 - Continuous Obligations Section 11.3 Matters Voted Upon General Business Outcome of Vote 1. The election of the following nominees as directors of the Corporation for the ensuing year or until their successors are elected or appointed: Carried (a) Jonathan Comerford (b) Patrick Evans (c) Elizabeth J. Kirkwood (d) Carl Verley (e) David Whittle (f) D.H.W. (Harry) Dobson (g) Peeyush Varshney 2. The reappointment of KPMG LLP, Chartered Accountants, as Carried Auditors of the Corporation to hold office until the next general meeting of the shareholders and to authorize the directors to fix the auditor’s remuneration. Special Business 3. To approve the Shareholder Rights Plan as described in the Corporation’s management information circular. Carried Dated at Toronto, as of the 19th day of November, 2010. MOUNTAIN PROVINCE DIAMONDS INC. (signed) “Jennifer Dawson” Per: JENNIFER DAWSON Chief Financial Officer and Corporate Secretary
